internal_revenue_service number info release date index number ------------------------------- -------------------------------- --------------------- -------------------------- in re - - department of the treasury washington dc person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - genin-150293-03 date november dear ----------------- we are responding to your letter dated date requesting relief for late filing of form_2553 on behalf of the above captioned taxpayer the information forwarded to our office is insufficient for us to process a private_letter_ruling request although we are unable to respond to your request as submitted this letter provides information relating to your request announcement provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election a taxpayer must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revenue_procedure rev_proc copy enclosed requests for letter rulings must be accompanied by an appropriate amount of the user_fee the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if the taxpayer qualifies for the reduced fee the ruling_request must include a statement certifying the taxpayer’s gross_income for the last 12-month taxable_year otherwise the higher fee will apply for details please refer to appendix a of revproc_2003_1 if the taxpayer decides to submit a formal request for a private_letter_ruling please review appendix b of revproc_2003_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception requests for letter rulings should be sent to the following address internal_revenue_service attn cc pa t p o box ben franklin station washington dc for general tax information concerning small businesses please go to www irs gov smallbiz which is dedicated to providing information to small_business taxpayers and educating small_business owners on their tax responsibilities we hope that the above information proves helpful sincerely s dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures revproc_2003_1
